DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/847,731 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of copending application 17/847,731 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/847,731 fails to recite, in its claims, that its pouch composition comprises a “powdered composition” which includes, among other things such as water-insoluble fiber and at least one sugar alcohol, a “powdered flavor composition”, in the claimed amount, and also a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products. Said pouch may be filled with a powder/particulate, 100-200 micron-sized (read: powdered) composition, including sugar alcohol and water-insoluble fibers. Said composition may also include an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) (see [0014], [0016], [0041],[0060], [0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant, in an amount of 0.5-10% which may be, for example, cinnamon or nutmeg, both of which are conventionally in “powdered” form when processed (read: powdered flavor composition) (see para. [0048]). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided both liquid and dry powdered flavor components, in addition to other components in “powdered” form, to the pouched product of the claims of copending application 17/847,731 since said constituents are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, as stated above, while the claims of copending application 17/847,731 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 17/847,731 are silent, Mua discloses that its tobacco material may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/370641.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-81 and 83-88 of copending Application No. 17/048,058 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 64-81 and 83-88 of copending application 17/048,058 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/048,058 fails to recite, in its claims, that its pouch composition comprises a “powdered composition” which includes, among other things such as water-insoluble fiber and at least one sugar alcohol, a “powdered flavor composition”, in the claimed amount, and also a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products. Said pouch may be filled with a powder/particulate, 100-200 micron-sized (read: powdered) composition, including sugar alcohol and water-insoluble fibers. Said composition may also include an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) (see [0014], [0016], [0041],[0060], [0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant, in an amount of 0.5-10% which may be, for example, cinnamon or nutmeg, both of which are conventionally in “powdered” form when processed (read: powdered flavor composition) (see para. [0048]). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided both liquid and dry powdered flavor components, in addition to other components in “powdered” form, to the pouched product of the claims of copending application 17/048,058 since said constituents are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, as stated above, while the claims of copending application 17/048,058 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 17/048,058 are silent, Mua discloses that its tobacco material may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/048,058.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-87, 89, 91-93 of copending Application No. 17/048,054 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 64-87, 89, 91-93 of copending application 17/048,054 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/048,054 fails to recite, in its claims, that its pouch composition comprises a “powdered composition” which includes, among other things such as water-insoluble fiber and at least one sugar alcohol, a “powdered flavor composition”, in the claimed amount, and also a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products. Said pouch may be filled with a powder/particulate, 100-200 micron-sized (read: powdered) composition, including sugar alcohol and water-insoluble fibers. Said composition may also include an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) (see [0014], [0016], [0041],[0060], [0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant, in an amount of 0.5-10% which may be, for example, cinnamon or nutmeg, both of which are conventionally in “powdered” form when processed (read: powdered flavor composition) (see para. [0048]). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided both liquid and dry powdered flavor components, in addition to other components in “powdered” form, to the pouched product of the claims of copending application 17/048,054 since said constituents are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, as stated above, while the claims of copending application 17/048,054 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 17/048,054 are silent, Mua discloses that its tobacco material may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/048,054.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/370641 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-25 of copending application 17/370641 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/370641 fails to recite, in its claims, that its pouch composition comprises a “powdered composition” which includes, among other things such as water-insoluble fiber and at least one sugar alcohol, a “powdered flavor composition”, in the claimed amount, and also a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products. Said pouch may be filled with a powder/particulate, 100-200 micron-sized (read: powdered) composition, including sugar alcohol and water-insoluble fibers. Said composition may also include an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) (see [0014], [0016], [0041],[0060], [0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant, in an amount of 0.5-10% which may be, for example, cinnamon or nutmeg, both of which are conventionally in “powdered” form when processed (read: powdered flavor composition) (see para. [0048]). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided both liquid and dry powdered flavor components, in addition to other components in “powdered” form, to the pouched product of the claims of copending application 17/370641 since said constituents are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, as stated above, while the claims of copending application 17/370641 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 17/370641 are silent, Mua discloses that its tobacco material may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/370641.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-12, 15-16, 18, 21, 24-29, 35, 40 and 49, of copending Application No. 16/894143 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 10-12, 15-16, 21, 24-29, 35, 40  and 49 of copending application 16/894143 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 16/894,143 fails to recite, in its claims, that its pouch composition comprises a “powdered composition” which includes, among other things such as water-insoluble fiber and at least one sugar alcohol, a “powdered flavor composition”, in the claimed amount, and also a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products. Said pouch may be filled with a powder/particulate, 100-200 micron-sized (read: powdered) composition, including sugar alcohol and water-insoluble fibers. Said composition may also include an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) (see [0014], [0016], [0041],[0060], [0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant, in an amount of 0.5-10% which may be, for example, cinnamon or nutmeg, both of which are conventionally in “powdered” form when processed (read: powdered flavor composition) (see para. [0048]). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided both liquid and dry powdered flavor components, in addition to other components in “powdered” form, to the pouched product of the claims of copending application 16/894,143 since said constituents are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, while the claims of copending application 16/894143 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 16/894143 are silent, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 16/894143.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of Stahl et al (US. Pat. No. 11,096,412) in view of Mua et al (US Pat App Pub 2013/0152953). 
Claims 1-23 of Stahl et al generally encompasses the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Stahl et al fails to recite, in its claims, that its pouch composition comprises a “powdered composition” which includes, among other things such as water-insoluble fiber and at least one sugar alcohol, a “powdered flavor composition”, in the claimed amount, and also a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products. Said pouch may be filled with a powder/particulate, 100-200 micron-sized (read: powdered) composition, including sugar alcohol and water-insoluble fibers. Said composition may also include an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) (see [0014], [0016], [0041],[0060], [0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant, in an amount of 0.5-10% which may be, for example, cinnamon or nutmeg, both of which are conventionally in “powdered” form when processed (read: powdered flavor composition) (see para. [0048]). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided both liquid and dry powdered flavor components, in addition to other components in “powdered” form, to the pouched product of the claims of Stahl et al since said constituents are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, while the claims of copending application Stahl et al are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application Stahl eta l are silent, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of Stahl et al. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant has recited, in claim 3, “the powdered flavor composition in an amount of 5-10% by weight of the pouch composition”; however, claim 10, which depends form claim 3, recites that this same powdered flavor composition provides flavor compound “in an amount of 0.1 to 18%” - parts of which range is outside/beyond the range which is recited in claim 3. Hence, claim 10 fails to further limit the subject matter of the claim upon which is depends, and also fails to include all the limitations of the claim upon which is depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54, 71-73 and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al (US. Pat. App. 2020/0128870) in view of Mua et al (US Pat App Pub 2013/0152953).
Regarding independent claim 1, and dependent claims 3, 5, 10, 16, 24 and 78, Hassler et al discloses an oral saliva-permeable pouched product comprising a moist filling material including at least one particulate non-tobacco material; at least one flavouring agent; a nicotine source; and a pH adjusting agent (see abstract, para. [0039],[0095]) (corresponding to the claimed “[a]n oral pouch product comprising a saliva permeable pouch and a non-tobacco pouch composition”). 
Hassler et al further discloses that sodium chloride may added to affect that taste (read: flavor) of the product, which means it may also serve as a “flavor composition”. Further, because sodium chloride is a “particulate non-tobacco material”, and Hassler et al has disclosed said materials as being between 50-500 microns in particle size, sodium chloride is also considered to be “powdered”. Sodium chloride can be provided in an amount ranging from about 1% to about 10% based on the total weight of the filling material of the pouched product (see paras. [0039],[0094],[0095], [0098]).  While this weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the sodium chloride amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the claimed “a powdered composition…wherein the powdered composition comprises a powdered flavor composition in an amount of 5-20% by weight of the pouch composition”; the “wherein the pouch composition comprises the powdered flavor composition in an amount of 5-10% by weight of the pouch composition” recitation of claim 3; and the “wherein the powdered flavor composition provides flavor compound in an amount of 0.1 to 18% by weight of pouch composition” recitation of claim 10).
Further, Hassler et al discloses that its flavoring agent may a liquid, ranging from about 0.5 to about 3.0% by weight of the pouch contents (see para. [0081]-[0082]) (corresponding to the claimed “a liquid flavor composition”; and then “wherein the pouch composition comprises the liquid flavor composition in an amount of at least 0.01% by weight of the pouch composition” recitation of claim 5; and the “wherein the pouch composition comprises the liquid flavor composition in an amount of at least 0.1% by weight of the pouch composition” recitation of claim 78).
Hassler et al indicates that the particulate non-tobacco material portion may be more than one material, and that it can comprise water-insoluble fibers, such as maize, oat, barley and a plethora of other water-insoluble fibers (para. [0050],[0067]) (corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”; and the “wherein the water-insoluble fiber is a plant fiber selected form the group consisting of…maize fibers, oat fibers...barley fibers” recitation of claim 24).
Hassler et all states that “water” amount/percentage is significant in its pouched product contents (see Tables) (corresponding to the claimed “the non-tobacco pouch composition comprising…water”). 
While Hassler et al may not state that its flavoring gent (read: liquid flavor composition) may be added to the sodium chloride (read: powdered composition), Applicant is reminded that the instant claim is drawn to a “product”, and claims for “products” which are, in part, defined in terms of a process of manufacture are novel only if the products themselves fulfill the requirements for novelty. A product is not rendered novel merely by the fact that it is produced by means of a new process. As stated in MPEP 2113, “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the product is known from the modified Hassler et al reference, the above-recited claim is not considered to be “novel” (corresponding to the claimed “wherein the liquid flavor composition is added to the powdered composition after the water”).
Lastly, Hassler et al does not disclose that its pouched product further includes “at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; however, the Mua reference shows that it is known to add syrups, along with a myriad of other additives, to oral pouched compositions used by people who purchase tobacco products (see para. [0005]) Further, Mua et al discloses that these syrups can take the form of sugar alcohol syrups such as maltitol, mannitol, sorbitol, etc. up to 10 dry weight percent (see paras. [0028]-[0029]). While this sweetener weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen to incorporate these “syrups”, in the claimed amounts, into the oral pouched product of Hassler et al in order to receive the taste-improving benefits of the same in the product of Hassler et al (corresponding to the claimed “wherein the powdered composition comprises at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; and the “wherein the at least one sugar alcohol is selected from the group consisting of…maltitol, mannitol…sorbitol…and mixtures thereof, and wherein the pouch composition comprises the at least one sugar alcohol in an amount of 10 to 70% by weight of the composition” recitation of claim 16).
Regarding claim 13, Hassler et al discloses that its flavorant (read: liquid flavor composition) may be provided in a range of from 0.5-3.0% by weight based on the total weight of the filling material (see page 11, lines 25-27). While this flavoring agent weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 (corresponding to the “wherein the liquid flavor composition provides flavor compound in an amount of 0.01 to 5% by weight of the pouch composition” recitation of claim 13).
Regarding claim 32, Hassler et al discloses that the filling material of its oral pouched product may have a moisture (read: water) content within the range of from 10 to about 60% by weight (see para. [0064]) While this water weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the water amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the pouch composition comprises water in an amount of 20-65% by weight of the composition”).
Regarding claims 35 and 79, Hassler et al discloses that its “nicotine source” can be nicotine in any form, which may be provided in an amount ranging from 0.5-15 wt % based on the total weight of the filling material of the pouched product (see para. [0071])(corresponding to the “wherein the pouch composition further comprises nicotine in an amount of at least 0.1 by weight” recitation of claim 35; and the “wherein the pouch composition comprises nicotine in an amount of at least 0.2 by weight of the pouch composition” recitation of claim 79).
Regarding claims 37-39 and 42, Hassler et al states that its nicotine source may be a nicotine base (read: nicotine free base, non-salt nicotine), or a nicotine bound to (also read as “mixed with”) an ion-exchange resin (see paras [0072]-[0078]) (corresponding to the “wherein the nicotine comprises non-salt nicotine” recitation of claim 37; the “wherein the nicotine comprises nicotine free base” recitation of claim 38; the “nicotine comprises nicotine mixed with ion exchange resin” recitation of claim 39; and the “wherein the nicotine comprises nicotine bound to an ion exchange resin” recitation of claim 42).  
Regarding claim 48, Hassler et al does not specifically state that its liquid flavorant at least partially covers the surface of the smokeless non-tobacco product, which is “powdered”. However, it follows to reason that since the flavorant is in liquid form and is provided along with the remainder of the product filling, some of the said flavorant would come into contact with the surface of the remainder of the powdered composition. In the alternative, it would have been obvious to one having ordinary skill in the art to have ensured that the liquid would intermix with the remainder of the composition so that it “at least partially covers the surface” of the remainder of the powdered composition in order to ensure homogeneity of the final smokeless tobacco product (corresponding to the claimed “wherein the liquid flavor composition at least partially convers the surface of the powdered composition”).
Regarding claim 54, Hassler et al discloses that its pH adjusting agent may be provided in a range of from about 1 to about 15 % by weight of the filling material (see para. [0085]). While this pH adjusting agent weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the pH adjusting agent amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the pouch composition comprises pH-regulating agent in an amount of less than 5% by weight of the pouch composition”).
Regarding independent claim 71, and dependent claim 73, Hassler et al discloses an oral pouched nicotine product that may be manufactured using a method comprising providing a mixture of a particulate (read: powdered) non-tobacco material (such as sodium chloride, water-insoluble fibers) and a nicotine source; then adding an aqueous (read: water) solution of a pH adjusting agent to the mixture of particulate non-tobacco material and nicotine source, thereby providing a moist mixture (final composition)  of the above; thereafter adding a liquid flavoring agent to the moist mixture before enclosing the entire resulting moist filling material into saliva-permeable pouches (see Examples, Tables and paras. [0114]-[0126]) (corresponding to the claimed “[a] method of manufacturing an oral pouched product, the method comprising the steps of providing a powdered composition, mixing water with said powdered composition, adding liquid flavor composition to a mixture of the water and the powdered composition; and adding the resulting mixture to a saliva-permeable pouch”; and the “wherein nicotine is added to a (the) mixture of the water and the powdered composition before adding the liquid flavor composition” recitation of claim 73).
As stated above, Hassler et al indicates that the non-tobacco portion of its filling material may comprise water-insoluble fibers, such as maize, oat, barley and a plethora of other water-insoluble (corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”).
Further, as stated above, Hassler et al discloses that its flavoring agent may be liquid (read: liquid flavor composition), and further teaches that sodium chloride (read: powdered flavor composition”) may be added to its pouch contents in an amount ranging from 1-10% (corresponding to the claimed “wherein the powdered composition comprises a powdered flavor composition in an amount of 5-20% by weight of the pouch composition”) 
While Hassler et al does not disclose that its pouched product further includes “at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”, the Mua reference shows that it is known to add syrups, along with a myriad of other additives, to oral pouched compositions used by people who purchase tobacco products (see para. [0005]) Further, Mua et al discloses that these syrups can take the form of sugar alcohol syrups such as maltitol, mannitol, sorbitol, etc. up to 10 dry weight percent (see paras. [0028]-[0029]). While this sweetener weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen to incorporate these “syrups”, in the claimed amounts, into the oral pouched product of Hassler et al in order to receive the taste-improving benefits of the same in the product of Hassler et al (corresponding to the claimed “wherein the powdered composition comprises at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”).
Response to Arguments
Applicant’s arguments with respect to the claims, filed on July 11, 2022, have been considered but some are moot in view of the new grounds for rejection, provided above over the same prior art references. The following outstanding arguments are not persuasive: 
Regarding the previously filed Declaration under 37 CFR 1.132, once again, it is insufficient to overcome the rejection of the instant claims based on Hassler et al in view of Mua et al (US Pat App Pub 2013/0152953) because it refers only to the product described in the instant application and not specifically to the individual claims of the application, or the specific rejection of said claims over the prior art of record. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the use of the Hassler et al reference not disclosing the addition of a liquid flavor to the pouched composition, in addition to a powdered flavor composition, this argument has been adequately addressed in the above updated prior art rejection over Hassler et al and Mua.  However, as clearly stated above, Hassler et al states that its flavoring agent may be a liquid and also indicates that a further particulate non-tobacco material may be sodium chloride which effects the taste and is, therefore, considered to be a “powdered flavor composition”.  
	Regarding using Mua et al for teaching of pouch components (sugar alcohol) used in compositions that do not contain tobacco, this argument is not valid as Mua is directed to a product used by those who consume tobacco products and, therefore, one of ordinary skill would be motivated to look to Mua for teachings relevant to this art. Whether Mua et al’s product actually contains tobacco in or it not is irrelevant.  
Lastly, regarding the Double Patenting rejections, these arguments are not persuasive as it is believed that Mua et al, in fact, discloses a combination of liquid and powdered flavor compositions, in the claimed amounts, as clearly stated in the above rejections.  Also, Applicant has not provided any evidence that the claimed product-by-process feature, of the addition of liquid flavor after addition of water to the powdered composition, has any effect on the resulting/final product itself. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747